Citation Nr: 1117249	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-36 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for shell fragment wounds of the eyes.  

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the January 2010 remand, the Board noted that given the Veteran's numerous claims regarding the impact his service-connected eye disorder had on his life, in readjudicating the claim on remand, the RO should take into account the holding by the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), as well as whether the criteria for submission of the claim for an extra-schedular rating pursuant to 38 C.F.R. §§ 321(b)(1) have been met.  In Rice v. Shinseki, the Court held that a request for a TDIU rating is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU rating is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, supra.  In light of the holding in Rice v. Shinseki, the issue of TDIU is to be appropriately considered during the determination of an increased rating claim and, therefore, the issue has been included on the first page of the present decision.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence of record shows that the Veteran's service-connected bilateral eye disability is manifested by corrected visual acuity of 20/25 in the right eye; HM@2'(hand motions at 2 feet) in the left eye; normal visual fields in all meridians of the right eye; and a small usable island of vision in the left eye which provided the hand motion detection as a normal island from 30 to 40 degrees in the inferior temporal visual field, at all times during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 30 percent for the service-connected shrapnel fragment wounds of the eyes have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.75, 4.76, 4.76a, 4.79, 4.83a, 4.84a, Diagnostic Codes 6027, 6028, 6029, 6069, 6080 (effective prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for an increase in disability rating, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2005 and January 2010, that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In the January 2010 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra.  As to any timing problem, such that the Veteran was not provided notice in accordance with the holding in Dingess v. Nicholson, supra, prior to the adjudication of the claim in the March 2006 rating decision, the Board finds that providing the Veteran with adequate notice in the January 2010 letter followed by a readjudication of the claim in the October 2010 supplemental statement of the case (SSOC) "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the SSOCs, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all of the Veteran's identified and relevant post-service treatment records, including his VA treatment records dated through August 2010.  Additionally, the Board finds that this record development substantially complies with the Board's April 2009 and January 2010 remand directions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In addition, the Veteran underwent VA examinations in January 2006 and July 2009, and an addendum to the July 2009 VA examination was obtained in February 2010.  The Board finds these VA examinations and opinions are adequate, and as to the February 2010 addendum substantially complies with the Board's remand directions, because they included a review of the claims folder and a history obtained from the Veteran as well as examination findings that are supported in the record and allow the Board to rate his disability under all applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); D'Aries, supra; Dyment, supra.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claim's folder and that neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Therefore, the Board concludes that no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

The record reflects that in 1969, the Veteran was injured when shrapnel entered both eyes.  The right eye sustained surface conjunctival shrapnel injury and the left eye sustained penetrating shrapnel injury through the pupil.  At that time, he underwent surgery which included removal of the lens of the left eye.  

By December 1970 rating decision, the RO granted service connection for shrapnel fragment wound, both eyes, with aphakia of the left eye, post-operative, and assigned a 30 percent rating, pursuant to Diagnostic Code 6029, effective from August 13, 1970. 

Received from the Veteran in June 2005, was a claim for an increased rating for his service-connected eye disability.  

A private treatment record from Dr. Evans of Evans Eye Centers showed that the Veteran was seen in October 1994, and his visual acuity was 20/20 in the right eye, without correction, and 20 count fingers (CF) in the left eye, and he was noted to be aphakic in the left eye due to an old injury.  In February 1999, his examination was unchanged since 1994, except his visual acuity was 20/30 in the right eye and remained 20/CF in the left eye.  In October 2004, his visual acuity was 20/25 in the right eye and 20/200 in the left eye.  Fundus examination revealed old floaters in both eyes and no retinopathy.

On VA examination in January 2006, the Veteran reported that his eye condition was due to a shell fragment and that his condition had worsened.  He had a history of visual loss in the left eye in service and floaters in the right eye.  He had problems seeing at night and wore drugstore reading glasses.  On visual acuity testing, his near vision in the right eye was 20/30 corrected to 20/20 and distant vision in the right eye was 20/25 corrected to 20/25.  His near and distant vision in the left eye was to light perception only.  His pupils showed left afferent pupillary defect (AFD).  There was left exotropia, and no diplopia.  A Goldmann III-4e visual field examination was conducted and revealed a visual field of the right eye of approximately 120 degrees and visual field of the left eye of 65 degrees.  There was a foreign body near the nasal canthus of the right eye and arcus pinguecula nasally in the left eye.  There is also a super temporal entry wound scar in the cornea and an irregular pupil secondary to trauma.  He had aphakia in the left eye.  Applanation tonometry found intraocular pressures of 18 mm in the right eye and 19 mm in the left eye.  The left eye showed signs of optic atrophy and the optic nerve appeared titled and dragged in the left eye.  The assessment was that the Veteran was status post trauma to the left eye, with aphakia and optic atrophy of the left eye, and a pigmented lesion on the right eye and nasal canthus.    

VA treatment records showed that in June 2006, the Veteran was seen in the eye clinic.  His medical history included total blindness of one eye, traumatic visual loss in the left eye secondary to shrapnel injury, and normal vision in the other eye, mild cataract of the right eye, aphakic left eye, darkly pigment lesion near the caruncle of the right eye, and presbyopia.  On visual acuity testing, distant vision in the right eye was 20/25+ and distant vision in the left eye was 20/hand motion, without correction.  Examination of the pupils showed that the confrontation of the visual fields was full in the right eye, with overall constriction in the left eye.  He had no apparent objective afferent papillary defect (a psychiatric disorder to include a schizoaffective disorder and depression), but was noted to have subjective APD.  Slit lamp examination showed the right cornea was clear and the left cornea had band keratopathy.  Examination of the conjunctiva of the right eye showed pinguecula, a darkly pigmented lesion near the caruncle, and scattered shrapnel.  Examination of the lens showed a nuclear sclerotic right eye and aphakic left eye.  Examination further showed posterior vitreous detachment of both eyes, with vitreous floaters in both eyes.  The impressions included traumatic visual loss of the left eye secondary to shrapnel injury, mild cataract of the right eye, aphakic left eye, darkly pigmented lesion near caruncle of the right eye, and presbyopia.  

By October 2006 rating decision, the RO granted special monthly compensation based on loss of use of the left eye, effective from June 8, 2005.

In his substantive appeal (VA Form 9) received in November 2006, the Veteran reported that he had floaters which blocked his central acuity and caused blurriness.  He reported that sometimes it was so bad that he could not see anything.  He indicated that the cataract in his right eye was also affecting his vision.  

VA treatment records showed that in June 2007, the Veteran was seen for a diabetic fundus examination at which he complained of floaters, which had been increasing in size and number over the years.  He denied changes in vision and denied any changes or pain in the past year to the previously documented caruncle lesion in the right eye.  Visual acuity testing showed that his distant vision in the right eye was 20/25 with correction, and the distant vision in the left eye was listed as hand motion (HM), with correction.  Confrontation visual fields were full to finger counting in the right eye, with overall constriction in the left eye.  Slit lamp examination revealed scarring temporally in the left eye.  Examination of the conjunctiva revealed pinguecula of the eyes, and in the right eye a darkly pigmented lesion near the caruncle and scattered shrapnel nasally.  Examination of the lens revealed a nuclear sclerotic right eye and aphakic left eye.  There was posterior vitreous detachment of both eyes with vitreous floaters in both eyes, and no retinopathy was found.  The Veteran was advised that there was no treatment possible for floaters, and that he was to notify the eye clinic if there were any significant changes in the number, size, or appearance of floaters.  

VA treatment records further showed that in June 2008, the Veteran was seen for a yearly diabetic fundus examination.  He denied any change or pain to the caruncle lesion of his right eye since his last visit one year prior.  He reported that his vision had gradually gotten worse over the past year.  He complained of floaters in the right eye constantly that had not settled, despite being told that they would settle.  On visual acuity testing, his distant vision in the right eye was 20/20 - 1 with correction and the distant vision in the left eye was listed as "CF at 1ft" (count fingers from one foot away) with correction.  Examination of the pupils showed that the confrontation of the visual fields was full to finger counting in both eyes.  No retinopathy was found on fundoscopic eye examination.  The diagnoses included status-post traumatic visual loss, left eye, long-standing; mild cataract of the right eye; aphakic left eye; and darkly pigmented lesion near caruncle of the right eye, stable.  

At his June 2009 yearly diabetic fundus examination, he denied any change or pain to the caruncle lesion of his right eye since his last visit one year prior.  It was noted that his current glasses were adequate and he was using an old pair. He again complained of floaters in the right eye constantly that had not settled.  On visual acuity testing, his distant vision in the right eye was 20/20 - 2 with correction, and the distant vision in the left eye was listed as "CF" (count fingers), with correction.  Examination of the pupils showed that the confrontation of the visual fields was full to finger counting in both eyes.  No retinopathy was found.  The diagnoses included status-post traumatic visual loss, left eye, long-standing; mild cataract of the right eye; aphakic left eye; and darkly pigmented lesion near caruncle of the right eye, stable.  

In a statement dated in July 2009, the Veteran reported that since his initial injury to his eyes in Vietnam, he had floaters in his eyes and now the frequency of these floaters was increasing and had bothered the vision in his good (right) eye.  He also reported that eye strain had hindered his vision so much that he could only read fifteen or twenty minutes and then his vision became blurred.  He indicated that the floaters had been increasing in size over the last few years and that there seemed to be more floaters than before.

On VA examination in July 2009, the Veteran reported that his visual impairment of the left eye had progressively worsened since service and that he had not been able to wear a contact lens to correct the vision in the left eye since one month after leaving the military.  He reported seeing shadows from the left eye, but denied pain or discomfort.  He complained of floaters in the right eye since 1969, that had progressively worsened.  He reported having floaters in both eyes since the injury in service.  He reported that the floaters were bothersome in the right eye when they floated into his vision.  He reported no history of eye neoplasm or incapacitating periods due to eye disease.  He reported having floaters in the right eye and the visual symptoms of his left eye included a field cut, impaired night vision, poor vision, and loss of acuity.  Physical examination of eye muscle function revealed no diplopia.  Fundoscopic examination of the right eye was normal and of the left eye was abnormal.  The examiner noted that there was a visual field defect and a scotoma in the right eye that was not centrally located.  The size of the scotoma was noted to be "mild nasal restriction per chart" and he had 100 degrees horizontally of useable visual field.  The examiner noted that there was a scotoma in the left eye that was centrally located.  The size of the scotoma was noted to be "peripheral restriction" and he had 50 degrees of useable visual field with central field depression within five degrees of his fixation.  Visual acuity was not worse than 5/200 and there were more than three diopters of spherical correction between the eyes, with the reason being that he had an aphakic left eye, however he did not have better vision with correction in the left eye.  On visual acuity testing, his near vision in the right eye was 20/40 corrected to 20/20 and distant vision was 20/20 corrected to 20/20.  His near and distant vision in the left eye was "HM@2" (hand motion at two feet).  

Also, on the VA examination in July 2009, it was noted that the Veteran's right eye exhibited abnormal slit lamp findings, retained foreign bodies of the nasal conjunctiva, and melanesia at the caruncle.  The left eye exhibited abnormal slit lamp findings, a tiny retained foreign body of the nasal conjunctiva, and a corneal scar at 4:00 encroaching but not including the visual axis.  The Veteran's left iris was irregular and dilated with prolapsed to the cornea, the lens was absent and has been removed.  With regard to the eye injury in service, it was noted that this was healed, the Veteran had residual retained foreign bodies in both bulbar nasal conjunctiva, and had peripheral corneal scarring in the left eye at 4:00.  Amsler grid testing was completed in the right eye and confirmed no central scotoma was present.  The examiner noted that the test was inaccurate to perform in the left eye due to visual acuity.  Central greystone visual field testing also confirmed no central scotoma in the right eye and a scotoma in the left eye.  With regard to employment, it was noted that the Veteran previously did road commission work, but had retired in 2003, as he was eligible due to age or duration of work.  The diagnoses included aphakia left eye, conjunctival foreign bodies of both eyes, and optic atrophy of the left eye.  The examiner also noted that Goldmann visual field testing was completed.

In a VA examination addendum dated in February 2010, the examiner opined that the Veteran's optic atrophy of the left eye was at least as likely as not caused by blindness of the eye.  The examiner explained that optic atrophy was the final result of extensive trauma to the optic nerve, which was consistent with deep intraocular penetrating foreign objects, and that the optic nerve was responsible for the fine and gross visual functioning of the eye and was consistent with visual field loss when damaged.  On visual acuity testing, his near vision in the right eye was 20/20 corrected to 20/20 and distant vision in the right eye was 20/40 corrected to 20/20.  His near and distant vision in the left eye was "HM@2" (hand motion at two feet).  The examiner explained that HM referred to hand motion detection (waving) of objects only to two feet away from the eye, that anything further than two feet away could not be detected by the Veteran, and this was both with and without correction.  The examiner noted that Goldmann visual fields, central visual fields, and Amsler grid testing were all completed and enclosed in the claims folder.  The examiner indicated that visual field testing was interpreted as the right eye having normal visual fields in all meridians and with the left eye having a small usable island of vision which provided the hand motion detection as a normal island from 30 to 40 degrees in the inferior temporal visual field.  Otherwise, the left visual field was restricted to fixation for all other meridians of visual fields and not functional.  The examiner opined that the visual acuity and visual field in the left eye from the optic atrophy was most likely caused by or a result of the service-connected blindness in one eye, but was not caused by the service-connected conjunctivitis.  

VA treatment records thereafter showed that in June 2010 the Veteran denied any change or pain to the caruncle lesion of the right eye since his visit one year prior.  His current glasses were adequate and he was using an older pair.  On visual acuity testing, his distant vision in the right eye was 20/20 - 2 with correction and the distant vision in the left eye was listed as "CF" with correction.  Examination of the pupils showed that the confrontation of the visual fields was full to finger counting in both eyes.  The diagnoses included diabetes without retinopathy; status-post traumatic visual loss, left eye, long-standing; mild cataract of the right eye; aphakic left eye; and darkly pigmented lesion near caruncle of the right eye, stable.  In August 2010, he was seen for follow-up for diabetes mellitus and he denied any visual changes.  

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, the claim for an increased rating for the service-connected bilateral eye disability was received in June 2005.  Therefore, the rating criteria revised effective December 10, 2008, are not applicable herein.

The record reflects that the Veteran's service-connected shrapnel fragment wounds of the eyes has been assigned a 30 percent rating, pursuant to Diagnostic Code (DC) 6029, and effective from August 13, 1970.  This is the maximum schedular rating available for one eye under Diagnostic Code 6029, and the Veteran's 30 percent disability rating is protected.  See 38 C.F.R. § 3.951 (2010).  

The Board also notes that by October 2006 rating decision, the RO granted special monthly compensation (SMC) for the loss of use of the Veteran's left eye, effective from June 8, 2005.

For VA purposes, blindness is determined to exist when there is an inability to recognize test letters at 1 foot (.30 meters) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 meters), lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 meters), being considered of negligible utility.  38 C.F.R. § 4.79.

Under DC 6029, a minimum 30 percent evaluation will be assigned for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 [6/21].  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.84a, DC 6029 (effective prior to December 10, 2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076.

Under the provisions of DC 6069, a 40 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/50 or worse.  38 C.F.R. § 4.84a, DC 6069.  Further, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, DC 6066.

Under DC 6027, preoperative traumatic cataracts were rated on impairment of vision, and postoperative traumatic cataracts were rated on impairment of vision and aphakia.  38 C.F.R. § 4.84a, DC 6027.  Under DC 6028, cataracts, senile and others, are to be rated based upon impairment of visual acuity and aphakia.  
38 C.F.R. § 4.84a, DC 6028.

Turning to impairment of field vision, the Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost, and this is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is:  temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The normal total is 500 degrees.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran essentially claims he should be entitled to a higher disability for his service-connected bilateral eye disabilities based on his claim that his vision has worsened and that the floaters, mild cataract, and pigmented lesion in his right eye have decreased his vision.  

The record reflects that the Veteran was evaluated by VA two times during this appeal.  In addition to these examination reports, there is an addendum to the latest VA examination report, and the record also contains VA treatment records and private medical records for the Veteran dated through August 2010.  The record reflects he has complained of visual loss in the left eye, and floaters in the right eye, which have caused decreased vision.  Clinical findings have included pinguecula, conjunctival foreign bodies of both eyes, aphakia of the left eye, impairment of visual acuity and visual field in the left eye due to optic atrophy, presbyopia, pigmented lesion of the right eye, mild cataract of the right eye, vitreous floaters in both eyes, corneal scar of the left eye, and scotoma of the left eye.  After carefully reviewing the record, however, the Board concludes that the preponderance of the competent medical evidence fails to demonstrate that the Veteran meets the criteria for a rating in excess of 30 percent for any period of time during this appeal.  Hart, supra.  For the sake of brevity, the Board will not discuss all of the medical evidence again.  Instead, the Board will discuss the findings demonstrating the highest severity of symptomatology during this appeal and why such evidence does not entitle the Veteran to an increased rating for his service-connected bilateral eye disability.

With regard to visual acuity, throughout this appeal, the Veteran's right eye distant corrected visual acuity has ranged from 20/25 to 20/20, most recently.  Therefore, the Board finds that 20/25 represents the worst visual acuity for his right eye during this appeal.  Regarding his left eye, the Board notes that medical records show findings of corrected visual acuity ranging from light perception only, "CF at 1 ft." ("CF" refers to when a person can count fingers at a given distance), and HM@2 ("HM", as explained in the VA examination addendum in 2010, refers to hand motion detection (waving) of objects only out to two feet away from the eye, anything further than 2 feet away could not be detected).  Therefore, based on the medical evidence of record, the Board finds that the Veteran has met the definition for loss of use or blindness of his left eye during the entire course of this appeal.  38 C.F.R. §4.79.

Applying the Veteran's most severe corrected vision values for the right and left eye to Table V, however, fails to produce a rating higher than the currently assigned 30 percent.  See 38 C.F.R. § 4.84, DC 6069.  Here, given blindness in one eye, the corrected visual acuity in the right eye would need to be 20/50 or worse to warrant a rating higher than 30 percent.  Id.

With regard to aphakia, the minimum 30 percent rating has been assigned for the service-connected bilateral eye disability, pursuant to DC 6029.  Applying the criteria described in the Note to DC 6029 does not, however, produce an increased evaluation.  In this regard, the Veteran demonstrates aphakia in only one eye - the left eye.  Therefore, the Board should rate the eye having poorer corrected visual acuity on the basis of its acuity without correction.  In the present case, this is the left.  However, the Veteran is already receiving the maximum rating for impairment of visual acuity of his right eye without anatomical loss of the eye.

Turning to loss of visual field, the Board notes that in the 2010 VA examination addendum, the examiner provided an interpretation of the Goldmann visual field testing charts from 2009.  In that regard, the VA examiner indicated that visual field testing was interpreted as the right eye having normal visual fields in all meridians and the left eye had a small usable island of vision which provided the hand motion detection as a normal island from 30 to 40 degrees in the inferior temporal visual field.  Otherwise the visual field was restricted to fixation for all other meridians of visual fields and not functional.  Thus, the total remaining visual field for the right eye was 500 and the average visual contraction (total remaining visual field divided by eight) was to 63 degrees in the right eye.  38 C.F.R. §§ 4.76, 4.76a.  With regard to the left eye, the remaining visual field was 30 to 40 degrees.  Id.

In considering whether a rating in excess of 30 percent is warranted for the Veteran's service-connected bilateral eye disability, based on impairment of visual fields, the Board will consider 38 C.F.R. § 4.84a, DC 6080, pertaining to impairment of visual fields.  In that regard, DC 6080 provides that concentric contraction of the visual field, with remaining field bilaterally of 31 to 45 degrees, warrants a 30 percent evaluation; or, alternatively, evaluate each affected eye as the equivalent of corrected visual acuity of 20/70 (6/21).  Concentric contraction of visual field, with remaining field bilaterally of 16 to 30 degrees, warrants a 50 percent evaluation; or, alternatively, evaluate each affected eye as the equivalent of corrected visual acuity of 20/100 (6/30).  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  38 C.F.R. § 4.84a, DC 6080, Note (2).  

Based upon the evidence of record, the Board finds that the Veteran does not meet the criteria for the next-higher, 50 percent, rating under DC 6080.  As previously noted, in order to receive a 50 percent rating, the concentric contraction of visual field, must be bilaterally from 16 to 30 degrees, or, alternatively, each eye must be evaluated as the equivalent of corrected visual acuity of 20/100.  However, such visual impairment has not been shown in this case.

With regard to the Veteran's floaters in the right eye, mild cataract of the right eye, and caruncle lesion in the right eye, the Board notes that these abnormalities would be rated according to their affect on the Veteran's visual acuity or visual field.  Moreover, the Board acknowledges the Veteran's representative contentions, presented in the informal hearing presentation dated in November 2010 in which the representative requested consideration of a compensable rating for the Veteran's right eye "as it does have a mild cataract, scattered shrapnel, and a pigmented lesion" but also noting that "38 C.F.R. § 4.71a does not address this unless there is significant vision field loss caused by cataract, or impairment with incapacitating episodes with prescribed bed rest".  

As explained above, however, the Veteran has been clinically shown to have essentially full and normal visual acuity and visual field in the right eye on objective examination.  Additionally, repeated annual eye examinations, conducted because of his diabetes, show that in 2007, 2009, and 2010, he denied any visual changes and continued to wear the same glasses.  In 2008, while he did report his vision had gradually worsened and he reported having constant floaters, visual acuity testing did not shown any changes in his right eye visual acuity.  Thus, based on the objective medical evidence of record, an increased rating would not be warranted for any of the reported or clinically noted abnormalities of the right eye.

Likewise, in considering the Veteran's claim, the Board acknowledges his descriptions of floaters causing visual impairment; the Board treats his statements as credible assertions.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, in determining the actual degree of disability, the Board finds more credible the objective examinations of record.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.84a with respect to determining the severity of his service-connected bilateral eye disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1), (2).

The Board concludes that, for the reasons set forth above, the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent for the service-connected shell fragment wounds of the eyes at all times during the pendency of the appeal, the reasonable doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Hart, supra.

IV. Extraschedular Consideration

In addition, the Board notes that the Veteran's service-connected eye disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record reflects that the Veteran retired from road commission work in 2003, by reason of age or duration of work.  He has essentially claimed that his service-connected bilateral eye disability affects his ability to work.  Here, as explained above, the rating criteria for the Veteran's service-connected bilateral eye disability, reasonably describe his disability level and symptomatology, and provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  There is also no indication the Veteran has been frequently hospitalized due to his service-connected bilateral eye disability.  Thus, the criteria for referral for the assignment of an extraschedular disability rating are not met in this appeal.  38 C.F.R. § 3.321(b)(1); Thun, supra.  


ORDER

A rating in excess of 30 percent for the service-connected shell fragment wounds of the eyes is denied at all times during the pendency of the appeal.


REMAND

As noted above, the Board has found that the record raised an inferred claim for a TDIU.  The record reflects that the Veteran's service-connected disabilities include shrapnel fragment wounds, both eyes, with aphakia of the left eye, rated as 20 percent disabling; diabetes mellitus type II with erectile dysfunction, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; conjunctivitis, rated as 10 percent disabling; and shrapnel fragment wound superficial scars of the chest, right wrist, and face, with each scar assigned a 0 percent (non-compensable) rating.  The combined rating for his service-connected disabilities is 50 percent, effective from June 2005.  

Although the RO has addressed entitlement to a TDIU in the October 2010 supplemental statement of the case (SSOC), an SSOC is not to be used to announce original decisions by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 19.31(a) (2010).  Prior to any further adjudication, the case must be remanded for issuance of a rating decision on a claim for entitlement to a TDIU.  In addition, because the record reflects that the Veteran has not received appropriate 38 U.S.C.A. § 5103A notice regarding the claim for a TDIU, this must also be accomplished on remand.  

Accordingly, this issue is REMANDED for the following actions:

1. Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU.

2.  Develop and adjudicate the issue of entitlement to a TDIU.  A separate rating action should be issued as to the TDIU claim.  If the rating decision is adverse, thereafter furnish the Veteran and his representative an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


